In an action to recover damages for personal injuries alleged to have been sustained by plaintiff when certain metal lockers, owned and maintained by defendant, fell and struck her, there was a trial before the court without a jury. The cause of the accident was unexplained, and defendant made proof that it was not through lack of care on its part. At the close of the entire ease the complaint was dismissed on the merits on a finding in effect that defendant was not negligent (Civ. Prac. Act, § 440). Judgment unanimously affirmed, with costs. No opinion. Present — Hagarty, Davis, Adel, Taylor and Close, JJ.